BENTON, Judge.
We affirm an order denying defendant’s motion for post conviction relief on the grounds lucidly set out in the order, and in light of the decision in State v. Rucker, 613 So.2d 460 (Fla.1993). After the movant, appellant here, was convicted of attempted murder, robbery and burglary of a dwelling, he was adjudged an habitual offender under section 775.084(4)(a), Florida Statutes (1989), and sentenced accordingly. On direct appeal, judgments and sentences were affirmed. Whittaker v. State, 594 So.2d 740 (Fla. 1st DCA 1992).
In this collateral proceeding, appellant alleged that, while “defense counsel conceded [at sentencing] ... sufficient prior felonies ... the trial court made no finding that the predicate convictions had not been pardoned or set aside,” but did not allege that he had been pardoned or that any pertinent conviction had in fact been set aside. In the absence of an allegation that he did not qualify as an habitual offender, “the motion, files and records in the case conclusively show *134that the prisoner is entitled to no relief.” Fla.R.Crim.P. 3.850(d). We affirm without briefs or oral argument. Fla.R.App.P. 9.140(g).
AFFIRMED.
ZEHMER, C.J., and KAHN, J., concur.